DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The preamble of claim 1 pertains to “a bus bar module”. This preamble is not given weight because the structural limitations presented in the instant claim appear to go beyond the scope of a bus bar module as one having ordinary skill in the art would interpret such. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim lays weight to a “heating portions of the conductive metal bus bar”. The instant specification recites the same verbiage as present in the claim, but does not provide adequate written description to the specifics of how the bus bar is modified to allow a portion to be a heating portion and the other regions of the bus bar not be a heating portion. It is interpreted that the entire bus bar would heat when heat is applied thereto. Since there is no adequate written description pertaining to a change of thickness, width, or material to define a “heating portion” from the larger “bus bar”, they are interpreted to be the same feature for the purposes of examination. The 112 rejection is herein made since the instant claim recites a separate structural feature from the bus bar, but there is no supporting structural weight to what this separate structural feature includes. One of ordinary skill in the art at the time of invention would not be able to reproduce the claimed scope as they would not be able to modify the bus bar to include a separate structural feature of a “heating portion”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PGPUB 2017/0054126) and further in view of Ogasawara et al (PGPUB 2011/0064986) and Takase et al (PGPUB 2018/0219204)
Kim teaches a battery pack comprising a plurality of secondary batteries and a plurality of bus bars [Abstract]. The assembled battery includes a plurality of cells each having a positive and negative terminal [Fig 2, 7]. The bus bar is made of highly conductive metal material [0051] of metal [0036]. The bus bar (300) is taught to connect a plurality of secondary batteries whereby they are connected in series and in parallel through the bus bars [Fig 7; 0049]. The assembly includes terminals (114a, 115a) and through holes which engage the terminals of the batteries and the bus bar [Fig 9; 0048-0056]; the terminal through holes each correspond to one of the positive terminal and negative terminal of one of the plurality of cells [Fig 7]. The terminals of adjacent of the plurality of cells are inserted into the plurality of terminal insertion holes [Fig 7, 9]. 
Kim teaches a plurality of batteries connected by a bus bar module, but is silent to teach an insulating case and voltage detection terminals. 
Ogasawara teaches a wire arrangement body including grooves, and a lid portion [Abstract]. The bus bar module includes a plurality of bus bars that connect respective batteries of the assembly to each other [0017]. A plurality of wires are connected to the respective batteries through the plurality of bus bars [0017]. A lid portion includes a plate (6), applicant’s insulating resin case, is utilized to provide wire management and arrange the terminal insertion therethrough [Fig 4]. The planar surface mounted to the assembly battery includes a bus bar accommodating chamber [Fig 4; 0043-0052]. The bus bar is taught to be accommodated within the bus bar accommodating chamber of the plate [Fig 4-5]. The portions of the plate (6) are formed of resin [0043]. The voltage detection terminal (104) includes a terminal insertion hole and wire connection portion [Fig 7]. The voltage detection terminal is stacked and fixed to the conductive metal bus bar in a manner that the voltage detection terminal is shorter 
The prior art is silent to teach the voltage sensing wires to comprise a plurality of terminal insertion holes. 
Takase teaches a battery wiring module attached to a cell group including the arrangement of a plurality of cells having a positive pole and a negative pole electrode terminals [Abstract]. The voltage sensing wires includes an electric current limiting element to limit a flow of overcurrent in the voltage sensing wires [abstract]. The voltage detecting terminal is constructed to have two terminal insertion holes and a wire connecting portion [Fig 1]. The voltage detection terminal fits into a flexible printed circuit board made of resin material [0008]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the voltage sensing element of Kim as modified by Ogasawara to include a second terminal post in the voltage sensing device as taught by Takase in order to allow for the assembly to control for overcurrent [0007]. 
It is hereby interpreted the prior art teaching a voltage detection of two terminals would have a smaller accumulative length than the bus bar which is more than three terminals.
Claim 2: Kim teaches the bus bar to be a conductive metal material [0036, 0051]. The voltage detection terminal of the secondary references are interpreted to overlap with the bus bar. The material selection of Kim is interpreted to be such that the material is capable of conducting heat. The instant claim pertains to functional language and a hypothetical state of “during current flowing”. It is interpreted that the state of current flowing can occur at different temperatures, extreme cold and 
Claim 4: Kim teaches the utility of the bus bar to be a battery pack assembly [Fig 7].
Claim 5: Kim teaches terminal having a bus bar feature [Fig 7]. The prior art of Ogasawara teaches a plurality of voltage detection terminals to be stacked and fixed onto the conductive metal bus bar of Kim. 
Claim 6: Kim teaches terminal having a bus bar feature having a length that extends between more than three battery terminals [Fig 7]. The prior art of Ogasawara teaches a plurality of voltage detection terminals to be stacked and fixed onto the conductive metal bus bar of Kim. The length of Ogasawara is a voltage detection of one terminal opening. This is taught to be obvious to modify by Takase which teaches a voltage detection and control mechanism that encompasses two terminals. It is hereby interpreted the prior art teaching a voltage detection of two terminals would have a smaller accumulative length than the bus bar which is more than three terminals. 
Claim 7: Kim teaches terminal having a bus bar feature having a length that extends between more than three battery terminals [Fig 7], but is silent to teach the voltage detection device. The prior art of Ogasawara teaches a plurality of voltage detection terminals to be stacked and fixed onto the conductive metal bus bar of Kim. The length of Ogasawara is a voltage detection of one terminal opening. This is taught to be obvious to modify by Takase which teaches a voltage detection and control mechanism that encompasses two terminals. The voltage detection terminal is disposed to overlap a boundary between adjacent cells. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the voltage sensing element of Kim as modified by Ogasawara to include a second terminal post in the voltage sensing device as taught by Takase in order to allow for the assembly to control for overcurrent [0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hermann et al (PGPUB 2016/0218401): Assembly of battery includes the terminal configuration of the amended language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.